Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

Claims 1-4, 6-8, 11-14, 16 and 17 of N. Auner et al., App. No. 16/647,573 (Nov. 17, 2017) are pending and in condition for allowance.  

Rejoinder

Claim 1 is allowable. Claims 6-8, 11-14, 16, and 17, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions (I)-(V), as set forth in the Office action mailed on October 20, 2020, is hereby withdrawn and claims 6-8, 11-14, 16, and 17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01.  It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.  MPEP § 2111.01 (III).  However, specific embodiments of the specification cannot be imported into the claims, particularly where the subject claim limitation is broader than the embodiment.  MPEP § 2111.01(II). 

Interpretation of “silane substrate” that is a product of the “Müller-Rochow Direct Process”

Claims 11-14 limit claim 1 by further specifying that the silane substrate is a product of the Müller-Rochow direct process.  The specification does not specifically define the Müller-Rochow direct process.  

The Müller-Rochow direct process, as well known in the art, involves reaction of an alkyl halide directly with elemental silicon in the presence of a catalyst.  See, E. Rochow, Journal of the American Chemical Society, 963-965 (1945).  The Müller-Rochow direct process generally produces mixtures of silanes, for example, Müller-Rochow chloromethylsilane synthesis produces a disilane residue (DPR) consisting of compounds MenSi2Cl6-n (n=1–6).  F. Neumeyer et al., Chem. Eur. J., 17165-17168 (2017).  As such, a “silane substrate” that is a product of the “Müller-Rochow direct process” in dependent claims 11-14, is broadly and reasonably interpreted as a silane substrate that first meets the limitations of claim 1 and further is produced by reaction of a alkyl halide with elemental silicon in the presence of a catalyst.  As such claims 11-14 are interpreted as product-by-process claims.  MPEP § 2113.  

The claim 14 phrase “the silane substrate is the higher silane fraction (silanes having [Symbol font/0xB3] 2 Si atoms) of the Müller-Rochow direct process” is broadly and reasonably interpreted to mean that the silane substrate is first prepared according to the Müller-Rochow direct process as interpreted above and further that is comprise at least 2 silicon atoms.  Parentheticals should generally be avoided within claims to prevent confusion of preferences within claims.  See MPEP § 2173.05(d).  However, in view of the fact that the Müller-Rochow direct process produces fractions containing monsilanes and higher silanes, the subject parenthetical is a clear limitation of claim 14 requiring the silane substrate to comprise at least two silicon atoms.  

Withdrawal Claim Objections

Claim objections are withdrawn in view of Applicant’s amendments.  

Withdrawal Non-Statutory Double Patenting Rejections

Rejection of claims 1-4 on the ground of nonstatutory double patenting as being unpatentable over at least conflicting claim 18 of N. Auner et al., US 11,008,349 (2021) (“the ‘349 patent”) is withdrawn in view of Applicant’s filing of a terminal disclaimer.  

Rejection of claims 1-4 on the ground of nonstatutory double patenting as being unpatentable over at least conflicting claim 12 (filed on of January 31, 2022) in N. Auner et al., US 16/647,719 (2020) (“the ‘719 Application”) (now US 11/352,377) is withdrawn in view of Applicant’s filing of a terminal disclaimer. 


Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Claims 1-4, 6-8, 11-14, 16 and 17 are free of the art of record and meet the requirements of § 112.  

Claim 1 is directed to a process for the preparation of methylchlorohydridomonosilanes, selected from the group consisting of Me2Si(H)Cl, MeSi(H)Cl2, and MeSi(H)2Cl by hydrogenation with LiH, which can be summarized as follows.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claim 1 further requires 

an ether solvent having a boiling point of greater than 70°C, in the absence of AlCl3 . . . and wherein the process is conducted at a temperature of from about -40°C to about 250°C and wherein the hydrogenation reaction a), the redistribution reaction b) and the cleavage reaction c) are carried out simultaneously

The closest prior art of record is Y. Toyoda et al., JP 03024901 (1991) (“Toyoda”) in combination with secondary art.  Toyoda was discussed in detail in the previous Office action.  

The Toyoda reaction of his Examples 1-3 is summarized below.   See Toyoda English-Language Machine Translation at pages 18-19 of 22 pages.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Toyoda Examples 1-3 primarily differ from the instant claims in that Toyoda does not teach the claim 1 element of “an ether solvent having a boiling point of greater than 70°C”.  Rather Toyoda teaches that the solvent is a molten salt.  
Secondary art teaches that use of metal hydrides to selectively effect the Cl-Si-Cl → Cl-Si-H reduction is not straightforward.  For example, A. Finholt et al., 69 Journal of the American Chemical Society, 2692-2696 (1947) (“Finholt”) reports the following reaction:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.

Finholt at page 2695, col. 1.  Finholt differs from the instant claims in that both chlorines are reduced (i.e., the claimed product is not produced and the reaction is not a “redistribution reaction”).  Finholt further discloses that use of NaH in the same reaction gave no product without addition of aluminum chloride.  Finholt at page 2695, col. 1.  Selective reduction less than all chorines to hydrogen (i.e.,  Cl-Si-Cl → Cl-Si-H) has proved problematic.  In another example T. Hiiro et al., US 4,115,426 (1978) (“Hiiro”) teaches synthesis of dialkylchlorosilanes by the selective reduction of the corresponding dialkyldichlorosilane sodium borohydride, optionally combined with sodium hydride, as the reducing agent in a solvent which is either N,N'-dimethylimidazolidinone or N,N,N',N',N',N'-hexamethylphosphoric triamido.  Hiiro at col. 2, lines 1-5, 10-15.  
In Example 2, col. 4, Hiiro teaches synthesis of a monosilane according to the following reaction. 


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Hiiro primarily differs from claim 1 in that Hiro does not teach the claimed lithium hydride or ether solvent.  See also I. Masayoshi et al., JP 6348289 A (1988); A. Berger et al., US 3,496,206 (1970) (“Berger”); G. Koerner et al., US 4,816,541 (1989) (“Koerner”).  

Applicant apparently has solved the problem of using lithium hydride in an ether solvent by employing a redistribution catalyst.  Specification at page 6, lines 24-25.  Specification Examples 1-4 employ n-Bu4PCl as the redistribution catalyst.  Specification at pages 35-37.  It is noted that a “redistribution catalyst” is not a limitation of claim 1.  But it is also noted that the claimed reaction proceeds (at least to some degree) in the absence of a “redistribution catalyst”.  See e.g., Specification at pages 41-42 (Examples 12 and 14).  As such, a § 112 rejection of claim 1 based on unclaimed essential matter does not appear applicable.  MPEP § 2172.01.  

In view of the above-cited art, in the absence of knowledge of Applicant’s redistribution catalyst, one of ordinary skill in the art is not motivated with a reasonable likelihood of success to prepare any of Me2Si(H)Cl, MeSi(H)Cl2, or MeSi(H)2Cl by hydrogenation of a chlorinated silane with LiH in an ether solvent.  For example, one of ordinary skill in the art is not motivated to replace the molten salt solvent of Toyoda with an ether solvent, particularly in view of the secondary art.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 


Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622